This is an appeal from the judgment of the superior court of Okmulgee county. The plaintiff in error, in due time, filed its brief in compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleadings, or other instrument in said cause on appeal, and has offered no excuse for its failure to do so.
In the case of City National Bank v. Coatney,122 Okla. 233, 253 P. 481, in an opinion by this court of date February 22, 1927, it is held that:
"Under this condition of the case this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where plaintiff in error files brief and cites authorities therein which reasonably support and sustain the assignments of error, reverse the judgment of the lower court in accordance with the prayer of the petition in error." See Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 213,171 P. 34; Lawton National Bank v. Ulrich, 81 Okla. 159,197 P. 167.
In this case plaintiff in error prays that this cause be reversed, and that judgment be rendered in favor of plaintiff in error and against defendants in error, that it be restored to all rights lost by reason of rendition of said judgment. Upon examination of authorities cited by plaintiff in error in its brief filed in this cause, it is found that the contentions of the plaintiff in error are reasonably supported thereby, and it is hereby directed by this court that said judgment appealed from be vacated by the trial *Page 261 
court, and that it render judgment in favor of the plaintiff in error enjoining the plaintiff in the trial court from interfering with plaintiff in error in its peaceable possession of the property described in said cause of action and that said plaintiff below be denied any right, title, or interest in and to said property by reason of the chattel mortgage described in plaintiff's petition in the trial court.